 

Exhibit 10.4

 

AMENDED AND RESTATED LOAN AGREEMENT

 

THIS AGREEMENT dated for reference this 6th day of May, 2020, is between:

 

ANDALUCIA 511, LLC, a limited liability company existing under the laws of
Puerto Rico and having an office at 1301 E Debbie Lane 102-160, Mansfield, Texas
76063

 

(the “Lender”)

 

AND:

 

CHEMESIS INTERNATIONAL INC., a company existing under the laws of the Province
of British Columbia and having an office at Suite 2710 – 200 Granville Street,
Vancouver, British Columbia V6C 1S4

 

(the “Borrower”)

 

WHEREAS the Lender has agreed to provide a loan in the sum of $277,839.43 (the
“Loan”) to the Borrower, on the terms and subject to the conditions of this
agreement (the “Agreement”).

 

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which each
party acknowledges, the parties agree as follows:

 

1. Definitions.  In this Agreement:

 

  (a) “Business Day” means a day which is not a Saturday, Sunday or a statutory
holiday in the Province of British Columbia;         (b) “Default” has the
meaning set forth in section 5 below; and         (c) “Maturity Date” has the
meaning set forth in subsection 3(a) below; and         (d) “Notice” has the
meaning set forth in section 9.         (e) “Prime Rate” means the prime rate of
interest as per the Bank of Canada on the date of this Agreement set forth in
the recitals.         (f) “Transaction” means the sale of 51 McCleary St.
building.

 

2. Loan.  For value received, the Borrower acknowledges itself indebted and
promises to pay to the Lender, its successors and assigns, by the Maturity Date,
the Loan as hereinafter provided.     3. Term and Prepayment.

 

  (a) Subject to the rights of the Lender under Section 6 to accelerate payment
of all monies owing hereunder, (i) $100,000 of the Loan will be immediately due
and payable by the Borrower to the Lender on May 30, 2020, and (ii) the balance
of the Loan, being $177,839.43, will be immediately due and payable in full by
the Borrower to the Lender on November 6, 2020 (the “Maturity Date”).

 

 

 2 

 

  (b) Upon written notice, the Borrower may prepay the Loan in its entirety or
any part of the Loan at any time prior to the Maturity Date without penalty,
premium, or bonus.

 

4. Interest. Interest shall accrue on the Loan at the Prime Rate plus 1.0% per
annum. Interest shall continue to accrue on the Loan in the event it is not
repaid in full on the Maturity Date.     5. Default.  Each and every of the
following shall be a default under this Agreement (“Default”):

 

  (a) the Borrower makes default in payment of the Loan when the same becomes
due under any provision hereof;         (b) if there should occur a default in
any term or condition of this Agreement (other than as set out in subsection (a)
hereof);         (c) if the Borrower shall become insolvent or shall make a bulk
sale of its assets or a general assignment for the benefit of its creditors or a
proposal under any bankruptcy or insolvency legislation or if a bankruptcy
petition shall be filed or presented or if a custodian or a receiver and manager
or any other officer with similar powers shall be appointed of its property, or
any part thereof; and         (d) if an encumbrancer shall lawfully take
possession of the property, assets, or undertaking of the Borrower or any part
thereof.

 

6. Effect of Default.  If any one or more of the Defaults occur or occurs and is
or are continuing, the Lender may without limitation, subject to any other
rights it may have in law or pursuant to this Agreement or any other document or
instrument delivered hereunder, demand immediate payment of all monies owing
hereunder.     7. Lender’s Expenses.  The Lender shall be responsible for all of
its expenses incurred in furtherance of the transactions contemplated herein.  
  8. Governing Law.  This Agreement is governed by, and is to be interpreted,
construed and enforced in accordance with, the laws of British Columbia and the
federal laws of Canada applicable therein. The parties irrevocably attorn to the
exclusive jurisdiction of the Courts of British Columbia over any matter or
dispute arising out of this Agreement.     9. Notices.  Any notice, consent or
approval required or permitted to be given in connection with this Agreement (in
this section referred to as a “Notice”) shall be in writing and shall be
sufficiently given if delivered (whether in person, by courier service or other
personal method of delivery), or if transmitted by e-mail:

 

  (a) in the case of a Notice to the Lender at:

 

Andalucia 511, LLC

1301 E Debbie Land 102-106

Mansfield, TX 76073

 

Attention: Tom Gingerich

E-mail: tom@gsrxindustries.com

 

 

 3 

 

  (b) in the case of a Notice to the Borrower at:

 

Chemesis International Inc.

Suite 2710 – 200 Granville Street,

Vancouver, British Columbia V6C 1S4

 

Attention: Aman Parmar

E-mail: amanparmar@chemesis.com

 

  (c) Any Notice delivered or transmitted to a party as provided above shall be
deemed to have been given and received on the day it is delivered or
transmitted, provided that it is delivered or transmitted on a Business Day
prior to 5:00 p.m. local time in the place of delivery or receipt. However, if
the Notice is delivered or transmitted after 5:00 p.m. local time or if such day
is not a Business Day then the Notice shall be deemed to have been given and
received on the next Business Day.         (d) Any party may, from time to time,
change its address by giving Notice to the other parties in accordance with the
provisions of this section.

 

10. Currency.  All sums of money to be paid or calculated pursuant to this
Agreement shall be paid or calculated in currency of U.S. dollars. All
references to “$” are references to U.S. dollars.     11. Assignment.  The
Borrower may not assign this Agreement or any part of the Loan without the prior
written consent of the Lender, which such consent may not be unreasonably
withheld.     12. Enurement.  This Agreement will enure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.     13. Further Assurances.  Each of the parties hereto hereby
covenants and agrees to execute such further and other documents and instruments
and do such further and other things as may be necessary or desirable to
implement and carry out the intent of this Agreement.     14. Entire
Agreement.  This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and shall supersede all previous
expectations, understandings, communications, representations and agreements
whether verbal or written between the parties with respect to the subject matter
hereof. For greater clarity, any agreement between the parties pertaining to any
debt owed by the Borrower to the Lender is supersede and replaced in its
entirety by this Agreement. This Agreement does not confer any rights or
remedies upon any person other than the parties and their respective successors
and permitted assigns.     15. Waiver; Amendment.  No indulgence or forbearance
by the Lender hereunder shall be deemed to constitute a waiver of the Lender’s
rights to insist on performance in a full and in a timely manner of all
covenants of the Borrower hereunder and any such waiver, in order to be binding
upon the Lender, must be express and in writing and signed by the Lender, and
then such waiver shall be effective only in the specific instance and for the
purpose for which it is given, and no waiver of any provision, condition or
covenant shall be deemed to be a waiver of the Lender’s right to require full
and timely compliance with the same provision, condition or covenant thereafter,
or with any other provision, covenant or condition of this Agreement at any
time.  No amendment to this Agreement shall be valid unless it is evidenced by a
written agreement executed by all of the parties hereto.

 

 

 4 

 

16. Independent Advice.  The Lender hereby acknowledges that this Agreement has
been prepared by Cassels Brock & Blackwell LLP, as counsel to the Borrower, and
that it has been advised to seek independent legal advice in connection with the
entering into of this Agreement.  Cassels Brock & Blackwell LLP in no way
represents the interests of the Lender, and by executing this Agreement, the
Lender confirms that they have either sought the requisite independent advice,
or have waived their right thereto.     17. Invalidity.  If at any time any one
or more of the provisions hereof is or becomes invalid, illegal or unenforceable
in any respect under any law, the validity, legality and enforceability of the
remaining provisions hereof will not in any way be affected or impaired thereby
to the fullest extent possible by law.     18. Counterparts.  This Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same
agreement.  This Agreement will be considered fully executed when all parties
have executed an identical counterpart, notwithstanding that all signatures may
not appear on the same counterpart.  This Agreement may be executed and
delivered by facsimile or other electronic signature and shall be binding on all
parties hereto as if executed by original signature and delivered personally.

 

In witness whereof the parties hereto have executed this Agreement as of the day
and year first above written.

 

  ANDALUCIA 511, LLC       By:                     Name:     Title:  

 

  CHEMESIS INTERNATIONAL INC.       By:                                    Name:
    Title:  

 

 

 